Citation Nr: 1730574	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to June 12, 2015, for coronary artery disease.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  A transcript of that hearing is on file.

This case was previously before the Board in March 2016, when the issue on appeal was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, which vacated the relevant portion of that decision and returned it to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for coronary artery disease, which is currently rated as 30 percent disabling.  Under Diagnostic Code 7005, a 60 percent evaluation is warranted for documented coronary artery disease resulting in, among other symptoms, more than one episode of acute congestive heart failure in the past year, while a 100 percent evaluation is warranted for documented coronary artery disease resulting in, again among other symptoms, chronic congestive heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran's VA treatment records reflect a diagnosis of chronic congestive heart failure in April 2015, but there are no treatment notes discussing whether this is a result of the Veteran's coronary artery disease as described in the rating schedule.  Accordingly, the Board finds that a remand is necessary for a medical opinion regarding whether the symptoms of the Veteran's chronic congestive heart failure can be clearly separated from the symptoms of his service-connected coronary artery disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where effects of service-connected disabilities and non-service-connected disabilities cannot be distinguished, they will all be attributed to the service-connected disabilities).

Finally, the TDIU issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Salem VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician to determine whether the Veteran's chronic congestive heart failure is a result of his service-connected coronary artery disease.  If not, the examiner must address whether the effects of the congestive heart failure can be clearly separated from those of the service-connected coronary artery disease.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

